          Case 1:20-cv-08402-AT Document 22 Filed 01/19/21 Page 1 of 2




January 19, 2021                                                                     David W. Bowker
                                                                                       +1 202 663 6558 (t)
By ECF and Email                                                                       +1 202 663 6363 (f)
                                                                             david.bowker@wilmerhale.com

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

       Re:     Altana Credit Opportunities Fund SPC et al. v. Bolivarian Republic of Venezuela,
               No. 1:20-cv-8402-AT [rel. 1:19-cv-3123-AT]
               Status Letter Regarding Service of Process

Dear Judge Torres:

       On behalf of our clients—Altana Credit Opportunities Fund SPC, Altana Credit

Opportunities Fund 1 SP, and Altana Funds Ltd. Cayman (collectively, “Plaintiffs”)—I

respectfully submit this status letter regarding service of process, pursuant to your Honor’s Order

of November 17, 2020 (Dkt. 20).

       Plaintiffs have diligently prepared to serve Defendant, the Bolivarian Republic of

Venezuela (“Venezuela”), in accordance with Section 1608(a)(4) of the Foreign Sovereign

Immunities Act, including by obtaining the requisite translations of documents from English into

Spanish. Plaintiffs, however, recently acquired bonds and thus altered their holdings of bonds

for which Venezuela has failed to make required interest and principal payments. To take into

account these changes in holdings, Plaintiffs must amend their claims in this case. Thus, on

January 12, 2021, Plaintiffs filed a pre-motion letter for leave to file a Second Amended

Complaint (Dkt. 21), which is currently pending before this Court. Given the pending request
             Case 1:20-cv-08402-AT Document 22 Filed 01/19/21 Page 2 of 2




The Honorable Analisa Torres
January 19, 2021
Page 2


for leave, Plaintiffs would propose awaiting the Court’s ruling on that matter before promptly

proceeding with service of the Second Amended Complaint.

          Because Plaintiffs have not yet served Venezuela, Plaintiffs do not know if Venezuela is

represented by counsel in this matter. As with prior filings in this case, given that we have

previously corresponded with Venezuela’s counsel in a related case, we have copied them on this

letter.


Sincerely,




/s/ David W. Bowker
David W. Bowker


cc:       Kent A. Yalowitz
          kent.yalowitz@arnoldporter.com

          E. Whitney Debevoise
          whitney.debevoise@arnoldporter.com
